DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
Response to Amendment
Receipt and entry of the amendments to the claims filed on July 1, 2022, along with corresponding applicant arguments/remarks and an affidavit traversing rejections are acknowledged.
Claims 1 through 15 remain pending, with claims 6 through 9, 11, and 13 through 15 withdrawn as previously noted and as reiterated below.
Response to Arguments
Applicant's remaining arguments filed on July 1, 2022 have been fully considered but they are generally not persuasive with regard to the rejection of the claim under 35 U.S.C. 103 as cited in the previous Office action and as generally repeated in the instant Office action. 
Applicant argues that the relied-upon Wenderoth et al. prior art reference fails to specifically disclose or teach that orthosilicic acid ester is present (as a concentration of silicon relative to the total mass of the heat transfer medium) “in a range between 2000 mass ppm, non-inclusive, and 10000 mass ppm, inclusive” and wherein “the heat transfer medium further has an electrical conductivity within a range of 1 µS/cm, inclusive, to 5 µS/cm, inclusive” as now recited in each of base claim 1, base claim 10, and base claim 12 of the instant application. With regard to the latter, applicant more specifically has stated that while Wenderoth et al. “describes ready-to-use aqueous coolant compositions having a conductivity of not more than 50 µS/cm”, Wenderoth et al. “is silent, however, with respect to coolant compositions having an electrical conductivity within a range of 1 µS/cm, inclusive, to 5 µS/cm, inclusive, as recited by claim 1”. Applicant further states that “similar features are also recited by claims 10 and 12” and that all of the claims therefore “define over the cited references”. 
However, as explained in greater detail below, the examiner counters applicant’s aforementioned assertions by noting that Wenderoth specifically teaches an aqueous coolant composition having an “electrical conductivity of not more than 50, in particular 25, preferably 10, especially 5, µS/cm or less” (i.e., see paragraph [0035]), with the claimed range being explicitly and clearly disclosed by Wenderoth et al.  Therefore, applicant’s aforementioned remarks are not supported by the facts of the Wenderoth et al. reference, are therefore based on an inaccurate assertion, and are found to be unpersuasive by the examiner. 
Thirdly, the examiner notes in response that, per Section 2131.03.II of the MPEP, if a prior art reference discloses a range which touches or overlaps the claimed range, the prior art reference is not precluded from anticipating the claimed range and can be an anticipatory prior art reference for the claimed range.  
Therefore, taken as a whole, and as previously noted relating to the recited concentration ranges for the orthosilicic acid ester, the Wenderoth et al. prior art reference both specifically discloses the corresponding ranges which touch the specific end points of the claimed ranges as recited by the amended claims of the instant application and also teaches that the relative amount of the orthosilicic acid ester present in the coolant as well as the electrical conductivity of the composition correspond to results-oriented variables.. As such, the teachings of the Wenderoth et al. prior art reference are still relevant and applicant’s aforementioned arguments are not persuasive. 
Applicant further argues that “the Yamanaka et al. and Wenderoth et al. references cannot be combined in the manner suggested by the Examiner to arrive at the vehicle thermal management system recited by claim 1 for the reason that it would not be technically feasible to make such a combination and the resulting system would be inoperable and unsatisfactory for its intended purpose of providing cooling”. However, in response to applicant's aforementioned arguments relating to the physical combination of the features disclosed by the aforementioned two references, the examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further has remarked that the examiner “has rejected the current claims by asserting that the coolant described in the Wenderoth et al. reference can be combined with and utilized in the thermal management system described in the Yamanaka et al. reference”. In response, the examiner notes that the examiner’s rejection of the claims has relied on the teachings of the respective references and not on the bodily incorporation of the same, contrary to applicant’s assertions. 
Applicant again further argues, for example, that the coolant of the Wenderoth et al. prior art reference is not usable is not usable in a thermal management system such as the one described by Yamanaka et al. “because the battery and the internal combustion engine in such a combined system would not be sufficiently cooled”.  
In response to applicant's aforementioned argument that the references fail to show certain features of applicant’s invention, it is noted firstly that the features upon which applicant relies (i.e., relating to sufficiently cooling an internal combustion engine and a battery) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the examiner further notes that attorney arguments do not constitute evidence unless the arguments constitute an admission and that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Thirdly, if applicant’s aforementioned arguments are intended to state that the two applied prior art references teach away either from the claimed invention or from the combination of the two prior art references in some way, then the examiner reiterates in response that there does not appear to be anything in the two applied prior art references which teaches away from the combination of the two prior art references or from the claimed invention and also that no evidence has been presented by applicant in support of the assertion that one or both of the prior art references teach away from either a combination of the two references or away from the claimed invention.
Therefore, applicant’s aforementioned arguments are also not persuasive with regard to the applied prior art references. 
Applicant also argues that the coolant of the Wenderoth et al. prior art reference contains a propanediol as a characteristic element and that therefore combining the coolant of the Wenderoth et al. prior art reference with the thermal management system of the Yamanaka et al. reference would produce undesirable performance results. Again, the applicant has only provided attorney arguments without any supporting evidence.  Additionally, in response to applicant's aforementioned attorney arguments relating to the purported undesirability of the combined teachings of the two prior art references, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant’s arguments as a whole are therefore not persuasive. The grounds of rejection are generally maintained hereinbelow except for additionally addressing the additional limitations which applicant has added to the three independent claims. 
Furthermore, the declaration of Takuya Fuse under 37 CFR 1.132 filed on July 1, 2022 is insufficient to overcome the rejection of claims 1 through 5, 10, and 12 based upon the Yamanaka et al. (Pub No. 2016/0318499 A1 and Wenderoth et al. (Pub. No. 2006/0027782 A1 prior art references applied under 35 U.S.C. 103 as set forth in the last Office action because it generally fails to set forth any facts per se relating to the purported inapplicability of the aforementioned prior art references. There is no showing of any objective evidence of nonobviousness that is commensurate in scope with the claims.  See MPEP § 716. Taken as a whole, the affidavit generally reiterates the conclusions and arguments presented in the arguments/remarks by counsel, again with no facts supporting the same. Without any facts to support the various conclusions and arguments, the opinions expressed by an expert are no more persuasive in this case than the corresponding conclusions and arguments presented by applicant’s legal counsel. Additionally, the examiner respectfully notes that the expert opinion presented via the aforementioned affidavit is unpersuasive for the same corresponding reasons as previously set forth relating to the counsel’s remarks. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Election/Restriction
Claims 6 through 9, 11, and 13 through 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected second species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 through 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (Pub No. 2016/0318499 A1; made of record via IDS) in view of Wenderoth et al. (Pub. No. 2006/0027782 A1;made of record via IDS).
Yamanaka et al. (especially Figure 1) discloses a vehicular thermal management system (and its corresponding operation) essentially as claimed, including, for example: a chargeable vehicle driving battery in an EV (electric vehicle) that is inherently configured to be charged by an outside source (i.e., at least by a source external to the battery); a liquid water-based heat transfer medium (i.e., as evidenced by temperature sensors 75 through 77 each being referred to as a “water-temperature” sensor); a heat receiver/heat exchanger or battery temperature adjustment heat exchanger 20 that is configured to cause the heat transfer medium to receive heat through heat exchange with the battery (i.e., see paragraph [0059]), the heat receiver/heat exchanger or battery temperature adjustment heat exchanger 20 including a portion that is in contact with the heat transfer medium via flow path 48; a refrigerant heat exchanger or coolant cooler 14 that is configured to cause the heat transfer medium in flow path 41 to release heat through heat exchange with a refrigerant for a cooling cycle system or refrigerant cycle 31, the refrigerant heat exchanger or coolant cooler 14 including a portion that is in contact with the heat transfer medium via flow path 41; an air heat exchanger or radiator 13 that is configured to cause the heat transfer medium in flow path 43 to release heat through heat exchange with air outside of the vehicle, wherein the air heat exchanger or radiator 13 includes a portion that is in contact with the heat transfer medium via flow path 43; an oil heat exchanger that is included in the engine accessories 68 (i.e., see paragraph [0115]) that is configured to cause the heat transfer medium to receive heat through heat exchange with an oil for cooling a motor generator or engine 61, wherein the oil heat exchanger included in the engine accessories 68 includes a portion that is in contact with the heat transfer medium via flow path 62; and, an inverter heat exchanger or coolant heater 15 that is configured to cause the heat transfer medium to receive heat through heat exchange with an inverter 19, wherein the inverter heat exchanger  or coolant heater 15 includes a portion that is in contact with the heat transfer medium via flow path 42. 
While Yamanaka et al. only discloses a water-based coolant as the liquid heat transfer medium or coolant circulating through the inventive vehicular thermal management system for an electrically driven vehicle (and its corresponding operation), Yamanaka et al. does not disclose the liquid heat transfer medium or coolant as specifically including, in addition to water, an orthosilicic acid ester which does not include an ionic rust inhibitor where the orthosilicic acid ester furthermore includes a concentration of silicon, in a ratio relative to the total mass of the heat transfer medium or coolant, within a range between, for example, 2000 mass ppm, non-inclusive, and 10000 mass ppm, inclusive, where the heat transfer medium also specifically has an electrical conductivity within a range of 1 µS/cm, inclusive, to 5 µS/cm, inclusive, as recited in each of base claim 1, base claim 10, and base claim 12 of the instant application. Yamanaka et al. also does not disclose that the various heat exchangers and the heat receiver are to be made of a material containing aluminum per se as recited throughout the claims and also does not disclose that the inventive system includes an ion exchanger that is configured to capture ions generated in the heat transfer medium or coolant and as recited in claim 5.
However, it is known in the art, and taught by Wenderoth et al., for example, to use exactly such an aqueous heat transfer medium or coolant in cooling systems for cooling fuel cell or battery drives (i.e., including in vehicular thermal management systems for fuel cell or battery drive temperature management such as the one disclosed by Yamanaka et al.).  See, for example, at least paragraph [0022] of Wenderoth et al., as well as claims 1 through 5.  Wenderoth et al. also teaches that 
it is known in the art and desirable to have an ion exchanger for filtering and demineralizing water-based heat transfer media or coolants in corresponding thermal management system applications (i.e., see paragraph [0006], paragraph [0013], paragraph [0035], and paragraph [0036]) so as to prevent corrosion in the system and/or in lieu of corrosion inhibitors. Wenderoth additionally specifically teaches that the aqueous coolant composition has an “electrical conductivity of not more than 50, in particular 25, preferably 10, especially 5, µS/cm or less”. See for example, paragraph [0035].  Lastly, Wenderoth et al. discloses that aluminum is the preferred metal component in the cooling circulation systems and for radiators in the same (i.e., see paragraph [0007].
	Furthermore, regarding various heat exchangers being made of a material containing aluminum, the Examiner hereby additionally takes Official Notice that the suitability of using aluminum and aluminum alloys for making heat exchangers (and particularly vehicular heat exchangers) is notoriously well-known in the art of heat exchange and in the art of making heat exchangers, because of the ready availability of aluminum, because of the high thermal conductivity associated with aluminum and its alloys, and because of the light weight of aluminum and its alloys. 
	Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to modify the vehicular thermal management system of Yamanaka et al. by using an aqueous-based heat transfer medium or coolant including water and an orthosilicic acid ester without an ionic rust inhibitor as taught by Wenderoth et al., where furthermore the orthosilicic acid ester is present, as a concentration of silicon relative to a total mass of the heat transfer medium within a range between 2000 mass ppm, non-inclusive, and 10000 mass ppm,  inclusive, as also generally taught by Wenderoth et al., in order to prevent both freezing and corrosion in the inventive thermal management system without using ionic rust inhibitors. It would have been similarly obvious to further modify the vehicular thermal management system of Yamanaka et al. by adding an ion exchanger for filtering and demineralizing the water-based heat transfer media or coolant such that the electrical conductivity of the aqueous-based heat transfer medium is kept low, and most preferably below 5 µS/cm  as also taught by Wenderoth et al. in order to further minimize any corrosion in the thermal management system. And last but not least, it would have also been obvious to one skilled in the art at the time of filing of the instant application to modify the heat exchangers and heat receiver of Yamanaka et al. by specifically making these from aluminum or aluminum alloys, both as taught by Wenderoth et al. and as known in the art, in order to optimize the heat transfer rate in the various heat exchangers while keeping them relatively lightweight in order to minimize the weight of the inventive vehicular thermal management system such that fuel efficiency is not adversely affected. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763